Citation Nr: 1132481	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  11-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits as the Veteran's surviving spouse in excess of $90.00 per month.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1944 to August 1946.  He died in January 2007.  The appellant is the Veteran's surviving spouse.  Their daughter is the appellant's custodian.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision in which the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota amended the Veteran's surviving spouse's death pension benefits to $90.00 per month.  [Due to the residence of the Veteran's surviving spouse, jurisdiction of the appeal is with the RO in Wichita, Kansas.]

The Board observes that, in February 2008, the Veterans of Foreign Wars of the United States (VFW) was appointed as the appellant's representative.  However, a private attorney submitted a statement in October 2010, suggesting that he was representing the appellant, although the appellant did not submit the necessary form appointing the attorney as her representative.  In a letter received in June 2011, the appellant, through her daughter, indicated that she was representing herself.  Accordingly, the Board considers the appellant to self-represented and not represented by either the VFW or the private attorney.  

Since the statement of the case (SOC) was issued in February 2011, additional evidence has been received, without a waiver, in the form of a statement from the appellant's custodian.  Normally, absent a waiver from the appellant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement, while pertinent to the issue, is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant (the Veteran's surviving spouse) resides in a nursing home for which services are covered by a Medicaid plan and does not have any dependent children.


CONCLUSION OF LAW

The applicable criteria prohibits death pension benefits as the Veteran's surviving spouse in excess of $90.00 per month.  38 U.S.C.A. §§ 5306(a), 5503(d)(2) (West 2002); 38 C.F.R. §§ 3.106(a), 3.551(i) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in substantial dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome, and no amount of additional evidentiary development would change the result of this case.  Further discussion of VA's duty to notify and to assist the appellant in this appeal is not necessary.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"].  In any event, the Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been provided ample opportunity to present evidence and argument in support of her claim.  She has declined the option for a personal hearing.

II.  Analysis

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2010).

Effective November 5, 1990, and terminating on September 30, 2011, if a surviving spouse having no child, is receiving Medicaid-covered nursing home care, no pension or death pension in excess of $90 per month shall be paid to or for the surviving spouse for any period after the month in which the Medicaid payments begin.  A surviving spouse is not liable for any pension paid in excess of the $90 per month by reason of the Secretary's inability or failure to reduce payments, unless that inability or failure is the result of willful concealment by the surviving spouse of information necessary to make that reduction.  See 38 C.F.R. § 3.551(i) (2010).

Here, the Veteran's surviving spouse was initially awarded nonservice-connected death pension benefits in a February 2008 rating decision.  Her pension was awarded as $90.00 per month.  At that time, no benefits were paid out as she was found not competent to handle funds.  Subsequently, in May 2008, the benefits due to her [$13,002.00 dating back to January 1, 2007] were paid out to her daughter, as her Custodian.  

A letter from a nursing home in July 2007 indicates that the Veteran's surviving spouse was a resident.  In January 2010, the custodian submitted an improved pension eligibility verification report in which she indicated that her mother continued to reside in the nursing home and that Medicaid paid for all or part of the nursing home.  A February 2011 report of contact between the RO and the nursing home where the Veteran's surviving spouse resides reveals that she had had Medicaid assistance since January 1, 2009.  The report of contact also indicates that the surviving spouse did not have Medicaid assistance from July 2007 to December 2007, June 2008 to July 2008, and November 2008 to January 2009.

In a June 2010 statement, the appellant, through her custodian, indicated that she wished to recoup the expenses paid to the nursing home in the amount in excess of $13,000.00 during the period that she was suspended from Medicaid.  She also indicated that she did not dispute the amount of the monthly pension benefit.  In the March 2011 substantive appeal, the appellant, through her custodian, indicated that her Medicaid funds were suspended when she received the $13,002.00 payment from VA and that she was told to spend down the funds received from VA.  The lump sum payment received from VA was used for medical bills, the nursing home, legal expenses with regards to Medicaid entitlement, funeral expenses for the Veteran, and pre-paid funeral expenses for the Veteran's surviving spouse.  During the months that the appellant did not receive Medicaid, her VA pension benefits were not adjusted from the set $90.00 per month amount.  As the $13,002.00 payment was used, the appellant, through her custodian, requested that VA replace the original funds.

Based on a review of the evidence, the Board finds that nonservice-connected death pension benefits in excess of $90.00 per month is not warranted.  As discussed above, the evidence indicates that the Veteran's surviving spouse resides in a Medicaid-covered nursing home.  Neither the location of the appellant's residence, nor the fact that she receives Medicaid benefits, is disputed.  By law, effective November 5, 1990, and terminating on September 30, 2011, if a surviving spouse having no child, is receiving Medicaid-covered nursing home care, no pension or death pension in excess of $90 per month shall be paid to or for the surviving spouse for any period after the month in which the Medicaid payments begin.  See 38 C.F.R. § 3.551(i) (2010).  The law does not provide for a monthly nonservice-connected death pension benefit payment in excess of $90.00 per month.  Where the law and not the evidence is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, to the extent that the appellant argues that VA should provide another payment of $13,002.00, such payment cannot be awarded.  In this case, that payment received by the Veteran's surviving spouse in May 2008 was the sum of all death pension benefits due to her from the effective date of the pension--January 1, 2007--through May 2008 when the payment was made.  Essentially, the appellant is seeking VA to pay benefits accrued from January 1, 2007, through May 2008 twice.  There is no provision in the law to allow for the Veteran's surviving spouse to be paid benefits again after she already received such benefits.  

The Board acknowledges the appellant's report that there were months when she did not receive Medicaid benefits and that the VA death pension benefit award of $90.00 per month was not adjusted for those months.  However, the appellant did not file a claim for additional pension benefits until January 2010 at which time she was on Medicaid.  Additionally, the evidence shows that she had been receiving Medicaid since January 2009.  The February 2011 report of contact with the nursing home shows that the appellant was last on private pay from November 1, 2008, to January 1, 2009.  In this regard, the Board observes that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  As the appellant's claim for an increase in pension was not received until January 2010 and she was last on private pay in 2008, the Board finds that it cannot award an increased pension for months in 2008.  The Board cannot retroactively increase the amount of the surviving spouse's death pension benefits for months prior to when the current claim was filed.

While the Board is sympathetic to the appellant's situation, the Board must nevertheless point out that the applicable law and regulations governing this case noted above are clear and are dispositive of this appeal.  As a surviving spouse in receipt of monthly death pension benefits who has no dependent child and who is receiving Medicaid-covered nursing home care, she is precluded from receiving a monthly award in excess of $90.00 per month under 38 C.F.R. § 3.551(i).  Accordingly, the appellant's request for an increase in monthly death pension award (as the Veteran's surviving spouse) must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits as the Veteran's surviving spouse in excess of $90.00 per month is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


